                   Case 16-11213-CSS           Doc 1274        Filed 01/25/19        Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             OF THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 7

    CONSTELLATION ENTERPRISES LLC, et                      Case No. 16-11213 (CSS)
    al.,1                                                  (Jointly Administered)

                                     Debtors.


    DAVID W. CARICKHOFF, solely in his
    capacity as chapter 7 trustee for the estate of
    COLUMBUS STEEL CASTINGS
    COMPANY,

                            Plaintiff,

              v.

    See Defendants listed on Exhibit A.                    Adv. Pro. No. See Exhibit A.


                      NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                         HEARING ON JANUARY 29, 2019 AT 2:00 P.M.


UNCONTESTED MATTERS WITH CNO

             1.     Chapter 7 Trustee's Motion for an Order Approving Settlement with U.S. Bank
                    National Association d/b/a U.S. Bank N.A (filed December 14, 2018) [Dkt. No.
                    1264]

                    Response Deadline: January 14, 2019

                    Response Received: None.

                    Related Documents:


1
 The Debtors in these cases, along with the last four digits of the federal tax identification number for each of the
Debtors, where applicable are: Constellation Enterprises LLC (9571); JFC Holding Corporation (0312); The
Jorgensen Forge Corporation (1717); Columbus Holdings Inc. (8155); Columbus Steel Castings Company (8153);
Zero Corporation (0538); Zero Manufacturing, Inc. (8362); Metal Technology Solutions, Inc. (7203); Eclipse
Manufacturing Co. (1493); and Steel Forming, Inc. (4995).
     Case 16-11213-CSS        Doc 1274      Filed 01/25/19    Page 2 of 4



      a.     Motion to Shorten Time for Notice and Response to Chapter 7 Trustee's
             Motion for an Order Approving Settlement with U.S. Bank National
             Association d/b/a U.S. Bank, N.A. (filed December 14, 2018) [Dkt. No.
             1265]

      b.     Order Denying Motion to Shorten Time for Notice and Response to
             Chapter 7 Trustee’s Motion for an Order Approving Settlement with U.S.
             Bank National Association d/b/a U.S. Bank, N.A. (entered December 14,
             2018, Adv. Pro. No. 18-50871 CSS) [Adv. Dkt. No. 13]

      c.     Certificate of No Objection (filed January 23, 2019) [Dkt. No. 1271]

      Status: A Certificate of No Objection has been filed.

2.    Chapter 7 Trustee’s Third Omnibus Motion for an Order Approving Settlements
      of Avoidance Actions Pursuant to Fed. R. Bankr. P. 9019 (filed January 4, 2019)
      [Dkt. No. 1268]

      Response Deadline: January 22, 2019

      Response Received: None.

      Related Documents:

      a.     Certificate of No Objection (filed January 23, 2019) [Dkt. No. 1272]

      Status: A Certificate of No Objection has been filed.

3.    Motion to Amend Order Limiting Notice and Establishing Noticing Procedures
      Pursuant to Section 105(a) of the Bankruptcy Code and Rules 2002, 6004, 6007
      and 9007 of the Federal Rules of Bankruptcy Procedure (field January 4, 2019)
      [Dkt. No. 1269]

      Response Deadline: January 22, 2019

      Response Received: None.

      Related Documents:

      a.     Certificate of No Objection (filed January 25, 2019) [Dkt. No. 1273]

      Status: A Certificate of No Objection has been filed.




                                       2
              Case 16-11213-CSS        Doc 1274      Filed 01/25/19     Page 3 of 4



PRETRIAL CONFERENCES IN ADVERSARY PROCEEDINGS

        4.     Pretrial Conference in Adversary Proceeding Number 18-50870, Carickhoff v.
               Fifth Third Bank, N.A.

               Status: We expect that a proposed form of Scheduling Order will be submitted
               under Certification of Counsel in advance of the hearing.

        5.     Pretrial Conference in Adversary Proceeding Number 18-50838, Carickhoff v.
               Blacco Splicing and Rigging Loft, Inc.

               Status: The Court has entered a default against this defendant.

        6.     Pretrial Conference in Adversary Proceeding Number 18-50839, Carickhoff v.
               C.P. Environmental, Inc.

               Status: The Court has entered a default against this defendant.

        7.     Pretrial Conference in Adversary Proceeding Number 18-50846, Carickhoff v.
               EMA of Pennsylvania, Inc..

               Status: The parties have reached a settlement agreement, and a motion to approve
               the settlement is currently pending before the Court. See Agenda item 2.

        8.     Pretrial Conference in Adversary Proceeding Number 18-50860, Carickhoff v.
               Seyfang Electrical Services, LLC

               Status: The Court has entered a default against this defendant.

Dated: January 25, 2019                       ARCHER & GREINER, P.C.

                                              /s/ S. Alexander Faris
                                              Alan M. Root (No. 5427)
                                              S. Alexander Faris (No. 6278)
                                              300 Delaware Ave., Suite 1100
                                              Wilmington, DE 19801
                                              Telephone: (302) 777-4350
                                              Facsimile: (302) 777-4352
                                              Email: afaris@archerlaw.com

                                              Attorneys for the Chapter 7 Trustee

215860303v1




                                                3
          Case 16-11213-CSS   Doc 1274   Filed 01/25/19    Page 4 of 4



                                 EXHIBIT A

Defendant’s Name                                          Adv. Pro. No.

CHAMPION ENERGY SERVICES, LLC                             18-50842 (CSS)

EMA OF PENNSYLVANIA, INC. d/b/a EMA, INC., and            18-50846 (CSS)
ELECTRONIC MAINTENANCE ASSOCIATES, INC. d/b/a
EMA, INC.

MIKE’S TRUCKING, LTD.                                     18-50856 (CSS)

SIMPSON TECHNOLOGIES CORP.                                18-50861 (CSS)

SMITH & RICHARDSON MANUFACTURING COMPANY                  18-50862 (CSS)
d/b/a SMITH & RICHARDSON INC.

SUNBELT d/b/a SUNBELT RENTALS, INC.                       18-50863 (CSS)

SUNPRO, INC. d/b/a ENVIROSERVE                            18-50864 (CSS)

UNITED HEALTHCARE, INC. d/b/a UNITEDHEALTHCARE            18-50866 (CSS)
INSURANCE COMPANY

U.S. BANK NATIONAL ASSOCIATION d/b/a U.S. BANK,           18-50871 (CSS)
N.A.

FIFTH THIRD BANK, N.A.                                    18-50870 (CSS)

BLACCO SPLICING AND RIGGING LOFT, INC.                    18-50838 (CSS)

C.P. ENVIRONMENTAL, INC.                                  18-50839 (CSS)

SEYFANG ELECTRICAL SERVICES, LLC                          18-50860 (CSS)
